      Case 7:19-cv-00409 Document 40 Filed on 01/02/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                         ENTERED
                                                                                     January 02, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:19-CV-00409
                                  §
6.10 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

      ORDER OF DISMISSAL AS TO DEFENDANT DAVID OLVERA ONLY

       THIS CAUSE is before the Court on the Notice of Disclaimer, filed by Plaintiff,

regarding the Disclaimer executed by DAVID OLVERA (Dkt. No. 7). After reviewing the

Disclaimer and the file in this cause, it is ORDERED AND ADJUDGED that DAVID

OLVERA is hereby DISMISSED from this cause.

       SO ORDERED this 2nd day of January, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
